UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4936
ROBERT EARL KIRKLAND, JR., a/k/a
June,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               Robert C. Chambers, District Judge.
                           (CR-01-149)

                      Submitted: April 25, 2002

                       Decided: May 6, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, Brian J. Kornbrath,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John L. File, Assis-
tant United States Attorney, Charleston, West Virginia, for Appellee.
2                     UNITED STATES v. KIRKLAND
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert Earl Kirkland, Jr., pled guilty to distributing more than five
grams of crack cocaine, 21 U.S.C.A. § 841(a)(1) (West 1999). The
district court imposed a sentence of eighty-seven months imprison-
ment. Kirkland appeals this sentence, arguing that the district court
clearly erred in finding that he had not accepted responsibility, U.S.
Sentencing Guidelines Manual § 3E1.1 (2001), and that he did not
have a minor role in the offense. USSG § 3B1.1. We affirm.

   In a controlled purchase of 22.7 grams of crack by a confidential
informant, Kirkland acted as the middleman. He made arrangements
with a drug dealer for the sale of an ounce of crack and relayed the
price to the informant. He drove to the dealer’s house with the infor-
mant, went inside with half the money and brought out a sample of
the crack. When the informant approved it, Kirkland took in the bal-
ance of the payment and returned with the rest of the crack. A defen-
dant has a minor role if his conduct is not only less culpable than the
conduct of others involved, but is not "material or essential" to com-
mission of the offense. United States v. Akinkoye, 185 F.3d 192, 202
(4th Cir. 1999). Kirkland argues that the informant could have
obtained the crack directly from the dealer, but the facts before the
district court were that Kirkland, given the opportunity, chose to facil-
itate the sale and was paid for his help. We cannot say that the district
court clearly erred in finding that Kirkland had more than a minor
role. United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998) (stating
standard).

  Nor do we find clear error in the district court’s denial of an adjust-
ment for acceptance of responsibility. United States v. Ruhe, 191 F.3d
376, 388 (4th Cir. 1999) (stating standard). After being freed on bond
before his guilty plea, Kirkland violated the conditions of his release
by testing positive for cocaine use several times. The district court
                     UNITED STATES v. KIRKLAND                       3
found even more significant the fact that Kirkland substituted some-
one else’s urine for his own at one drug screening and told the drug
treatment program personnel that his positive drug tests might have
resulted from his handling of cocaine because he was continuing to
sell it. Kirkland later denied that he had continued selling drugs.
However, we believe the district court did not clearly err in finding
that Kirkland had failed to meet his burden of showing that he was
entitled to the adjustment. United States v. Harris, 882 F.2d 902, 907
(4th Cir. 1989).

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED